Exhibit 10.3 INTERCREDITOR AGREEMENT INTERCREDITOR AGREEMENT (as amended, restated, modified or supplemented from time to time, this “ Agreement ”), dated as of March 21, 2017, by and between BMO HARRIS BANK N.A., as administrative agent under the Formula Revolver Credit Agreement (as defined below) (in such capacity, together with its successors and assigns, the “ Formula Revolver Agent ”), and BMO HARRIS BANK N.A., as administrative agent and collateral agent under the Floor Plan Credit Agreement (as defined below) (in such capacities, together with its successors and assigns in either such capacity, the “ Floor Plan Agent ”), and acknowledged and agreed to by Rush Truck Centers of Alabama, Inc., Rush Truck Centers of Arizona, Inc., Rush Truck Centers of California, Inc., Rush Medium Duty Truck Centers of Colorado, Inc., Rush Truck Centers of Colorado, Inc., Rush Truck Centers of Florida, Inc., Rush Truck Centers of Georgia, Inc., Rush Truck Centers of New Mexico, Inc., Rush Truck Centers of Oklahoma, Inc., Rush Truck Centers of Tennessee, Inc., Rush Truck Centers of North Carolina, Inc., Rush Truck Centers of Idaho, Inc., Rush Truck Centers of Utah, Inc., Rush Truck Centers of Ohio, Inc., Rush Truck Centers of Kansas, Inc., Rush Truck Centers of Missouri, Inc., Rush Truck Centers of Virginia Inc., Rush Truck Centers of Indiana Inc., Rush Truck Centers of Illinois Inc., Rush Truck Centers of Nevada, Inc., Rush Truck Centers of Kentucky, Inc., RIG TOUGH, INC., LOS CUERNOS, INC., AIRUSH, INC., RUSH TRUCK LEASING, INC. and RUSH ADMINISTRATIVE SERVICES, INC. , each a Delaware corporation, Rush Truck Centers of Texas, L.P. , a Texas limited partnership (collectively, the “ Borrowers ”), Rush Enterprises, Inc. , a Texas corporation (“ Holdings ”), and each other Obligor (as defined below) party hereto from time to time. RECITALS: WHEREAS, Holdings, the Borrowers, the other Obligors party thereto from time to time, the lenders from time to time party thereto (the “ Floor Plan Lenders ”) and the Floor Plan Agent are party to that certain Third Amended and Restated Credit Agreement, dated as of July 7, 2016 (as amended, restated, modified, supplemented, replaced or Refinanced from time to time in accordance with its terms and the terms hereof, the “ Initial Floor Plan Credit Agreement ”), pursuant to which the Floor Plan Lenders have agreed to extend loans and make certain other financial accommodations from time to time to the Borrowers; WHEREAS, Holdings, the Borrowers, the other Obligors party thereto from time to time, the lenders from time to time party thereto (the “ Formula Revolver Lenders ”) and the Formula Revolver Agent are party to that certain Credit Agreement, dated as of March 21, 2017 (as amended, restated, modified, supplemented, replaced or Refinanced from time to time in accordance with its terms and the terms hereof, the “ Initial Formula Revolver Credit Agreement ”), pursuant to which the Formula Revolver Lenders have agreed to extend loans and make certain other financial accommodations from time to time to the Borrowers; WHEREAS, each Obligor has granted to the Floor Plan Agent, for the benefit of the Floor Plan Lenders and each other “Secured Party” (as defined in the Floor Plan Credit Agreement) (collectively, together with their respective successors and assigns, the “ Floor Plan Creditors ”), a Lien (as defined below) on certain of its assets and properties, in order to secure the payment and performance of the Floor Plan Obligations (as defined below), all as more particularly described in the Floor Plan Documents (as defined below); WHEREAS, each Obligor has also granted to the Formula Revolver Agent, for the benefit of the Formula Revolver Lenders and each other “Credit Party” (as defined in the Formula Revolver Credit Agreement) (collectively, together with their respective successors and assigns, the “ Formula Revolver Creditors ”), a Lien on certain of its assets and properties, in order to secure the payment and performance of the Formula Revolver Obligations (as defined below), all as more particularly described in the Formula Revolver Documents (as defined below); WHEREAS, the Floor Plan Agent, on behalf of the Floor Plan Creditors, and the Formula Revolver Agent, on behalf of the Formula Revolver Creditors, wish to set forth their agreement as to certain of their respective rights and obligations with respect to the assets and properties of the Obligors and their understanding relative to their respective positions in certain assets and properties of the Obligors; and NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the parties hereto agree as follows: Section 1. Definitions . 1.1 General Terms . As used in this Agreement, the following terms shall have the respective meanings indicated below, such meanings to be applicable equally to both the singular and the plural forms of the terms defined: “ Agreement ” has the meaning set forth in the preamble hereof. “ Bankruptcy Code ” means the provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq
